DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments have prompted the claims being examined to now include any claims which read on the elected method of claim 1 and the elected species of fungicides.

Claim Objection
Claim 16 is objected to because of the following informalities: Claim 16 recites systemic Carboxin and related compounds (Oxathiins) and should just recite oxathiins as oxathiins is the family of compounds which comprises carboxin. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6-7, 11-13, 15-17, 20, 24, 26, 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 12, 16-17 of U.S. Patent No. 10813358 (‘358) in view of Ehrhardt et al. (CA02359491). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘358 teaches/claims methods of applying the same wax particles made of the same waxes and therefore having the same melting point of ≥ 50 °C, more specifically carnauba wax, and having the same diameters in the same liquid compositions to aerial plant surfaces because they teach coating crop plants which invariably/obviously includes the aerial parts of the plant, e.g. leaves (see claims 9, 12, 16-17). ‘358 merely does not teach wherein the active is other than an insecticide/baculovirus particle that has been incorporated into and onto the wax particle. However, this deficiency in ‘358 is addressed by Ehrhardt which teaches that it was known in the art to administer systemic fungicides, e.g. systemic strobilurins, e.g. kresoxim-methyl which are incorporated into/onto wax particles, in amounts of 5 to 99% to form the entire mixture with their formulation components (e.g. solvents/carriers, etc.) which reads on the claimed up to 50% w/w of the carrier particles, and wherein the wax particles have the same/overlapping diameter as those instantly claimed, and made from the same waxes instantly claimed and formulated into liquid formulations for applications to plants in fields, e.g. aerial parts, e.g. wheat and wherein these systemic fungicides can be effectively delivered to the plants from these wax particle liquid formulations instantly claimed and wherein the wax particles can be delivered as part of an aqueous dispersion (See entire document of Ehrhardt; pg. 1, ln. 25-pg. 2, ln. 28; pg. 4, ln. 34-pg. 6, ln. 3; pg. 8, ln. 26-pg. 9, ln. 30; Examples 10, Example 5, Example 14 (these conditions would work for kresoxim-methyl which has a melting point of ~99C), etc.). Thus, it would have been obvious to one of ordinary skill in the art to substitute the active agents of ‘358 for the systemic fungicides of Ehrhardt in order to effectively deliver fungicides to the surfaces of plants which electrostatically adhere to the plant surface to provide good fungicidal activity. One of ordinary skill in the art would be motivated to do this because it was known to deliver systemic fungicides via the claimed liquid formulations of the claimed wax particles and these same liquid formulations and would obviously adhere to the aerial surfaces of plants as taught by ‘358. Regarding the newly added limitation of, allowing the plant to take up the non-arthropod systemically acting pesticide through the cuticle of the plant. This is a result that happens then the formulation is applied to the plants/aerial parts of the plants as allowing something to occur as is instantly claimed is a result effective step/property that happens after the formulations is applied by the previously claimed step. Thus the combination of the prior art as discussed above allows one to effectively deliver fungicides to plants which remain electrostatically attached to the plants and are therefore more effective at staying on the plants to provide antifungal activity especially since Ehrhardt already teaches that it was known in the art to apply systemic fungicides, e.g. systemic strobilurins, e.g. kresoxim-methyl which are incorporated into/onto wax particles, in amounts of 5 to 99% to form the entire mixture with their formulation components (e.g. solvents/carriers, etc.) which reads on the claimed up to 50% w/w of the carrier particles, and wherein the wax particles have the same/overlapping diameter as those instantly claimed, and made from the same waxes instantly claimed and formulated into liquid formulations for applications, to plants in fields, e.g. aerial parts, e.g. wheat and wherein these systemic fungicides can be effectively delivered to the plants from these wax particle liquid formulations instantly claimed and wherein the wax particles can be delivered as part of an aqueous dispersion. Thus, contrary to applicant’s assertion whether or not this result effective step of allowing the plant to take up the non-arthropod systemically acting pesticide through the cuticle of the plant was previously recognized by the prior art to occur, it was occurring in the combined method of ‘358 and Ehrhardt because Ehrhardt teaches the same active step instantly claimed with the same active agents in/on the same sized wax particles comprised of the same waxes instantly claimed and wherein the wax particles are formulated with the appropriate aqueous liquid to form an aqueous dispersion which is applied to plants in a field (e.g. the aerial parts of the plants). Thus, one of ordinary skill in the art would conclude that the instantly claimed method is merely an obvious variant of the composition, coated plants and liquid formulation of U.S. Patent No. ‘358 in view of Ehrhardt.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-7, 11-13, 15-17, 20, 24, 26, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huggett et al. (US20130149382) as evidenced by EPA (https://www3.epa.gov/pesticides/chem_search/reg_actions/reregistration/fs_PC-080402_1-Sep-93.pdf, 1993), Ehrhardt et al. (CA02359491).
Applicant claims:
A method of delivering a non-arthropod systemically-acting pesticide to a plant, comprising: applying to one or more aerial parts of the plant a liquid formulation comprising:
i) a non-arthropod systemically-acting pesticide; and ii) carrier particles including at least an outer surface comprising an organic matter constituent, wherein the systemically-acting pesticide is combined within and/or on the surface of the carrier particles, the carrier particles being in particulate form and capable of carrying an electrostatic surface charge; and allowing the plant to take up the non-arthropod systemically-acting pesticide.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1, 3-4, 6-7, 11-13, 20, 24, 30, and 31, Huggett teaches methods of spraying aqueous liquid compositions comprising electrostatically charged particles which comprise pesticides and adhere to plant surfaces specifically leaves, stems and flowers which are aerial parts of the plant as is instantly claimed, and wherein the particles are comprised of a wax/made substantially of wax (e.g. solid wax particles) which readily accept an electrical charge, specifically wherein the waxes are selected from natural and synthetic waxes, specifically carnauba wax, beeswax, candelilla wax, rice bran wax, ouricury wax, etc. and which have melting points which are ≥40°C (and greater than ≥50°C) as is instantly claimed because they are the same waxes which are instantly claimed, specifically carnauba wax, and wherein these waxes are used to carry pesticides, specifically pesticides which are known in the art to function both as arthropod insecticides and fungicides (e.g. thymol/thyme oil as evidenced by EPA) and wherein the pesticide is incorporated into the wax particle/encapsulated into the wax particle and/or on the surface of the particle, in amounts of around 1%-2% by weight, which reads on the claimed pesticide being present at up to 50% w/w of the carrier particles (See Huggett: [0008]; [0010-0015]; [0016, plant surfaces: leaves, stems, flowers]; [0019, tea tree oil, thyme oil, etc.]; [0028]; [0029]; Claims 39-48; [0056-0084]; [0085-0092]; [0088]; See EPA: (use profile); see Experiment 2). 
Regarding claims 4 and 26, Huggett expressly teaches that their particles generally have a particle size in the range of 10-40 microns as mean volume diameter which reads on the claimed mass median diameter of up to 300 microns, and the optionally claimed MMD of 1 micron to 200 microns and the claimed median diameters of up to 300 microns ([0029], Claims 39-48). 
Huggett teaches methods of applying to aerial parts of plants compositions comprising particles comprising natural waxes, etc. having a melting point of ≥50°C, and/or wherein the particles are solid wax particles made throughout of wax or mixtures of waxes, pesticide, and optional components at low levels (See [0008]; [0010-0015]; [0016, plant surfaces: leaves, stems, flowers]; [0019, tea tree oil, thyme oil, etc.]; [0028]; [0029]; Claims 39-48; [0056-0084]; [0085-0092]; [0088]). Huggett teaches forming their particles comprise carnauba wax ([0015, waxes having melting points ≥50°C, preferably ≥60°C, e.g. carnauba wax]; [0029]; Claims 39, 47, 56-57, 62, 64-66)). 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 1, 3-4, 6-7, 11-13, 15-17, 20, 24, 26, 30-31, Huggett does not specifically teach wherein the pesticide is a systemic fungicide which does not have activity against arthropods as is instantly claimed and does not specifically teach concentrations of the active agents except in the examples, e.g. the instantly claimed up to 50% w/w of the particles. However, these deficiencies in Huggett are addressed by Ehrhardt.
Ehrhardt teaches that it known to form liquid formulations of wax particles for applications to plants wherein the wax particles can comprise the same waxes as are instantly claimed, e.g. carnauba wax, candella wax (which reads on the claimed candelilla wax), sugar cane wax, montan wax, etc. (See entire document; abstract, pg. 9) and wherein these wax particles can comprise the same systemic fungicides that are instantly claimed, e.g. kresoxim-methyl (pg. 4, ln. 34-pg. 6, ln. 3), and have particle sizes of less than 100 microns (See claim 7, pg. 9, ln. 15-25). Ehrhardt teaches wherein these compositions having the actives in the wax particles allow for extended/slow release of the active agents and increased effectiveness (pg. 1, ln. 34-pg. 2, ln. 12), the mixtures comprise generally contain 0.1-95% of wax and 5 to 99% of the plant treatment medium, which includes the active agents/kresoxim-methyl (see entire document; pg. 2, ln. 21-28). Ehrhardt teaches wherein the particles are solid wax particles with the active agent contained therein (See entire document; abstract; claims; pg. 9, ln 15-25; pg. pg. 4, ln. 34-pg. 6, ln. 3) and these wax particle mixtures are applied to plants in a field (which obviously includes leaves, stem), such as wheat to control fungal pathogens (See example 10; claim 11).  
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art to substitute the systemic fungicides of Ehrhardt into the wax particles of Huggett in order to develop the instantly claimed method because Ehrhardt teaches liquid formulations comprising wax particles comprising/made up of the same waxes, e.g. carnauba wax and having sizes of less than 100 microns can contain/carry the instantly claimed systemic fungicides, e.g. kresoxim-methyl and allow for slow release of the active agent when applied to plants, e.g. wheat plants in a field (and as such reads on treating/applying to aerial parts of plants as it is applied to plants at growth stage 31-32 in a field in example 10/12). Thus, it would have been obvious for one of ordinary skill in the art to substitute the systemic fungicides of Ehrhardt into the formulation of Huggett in order to develop the instantly claimed method because Ehrhardt already teaches that systemic fungicides can be effectively delivered via the claimed liquid formulations comprising the wax particles of the same size and made with the same waxes and which contain the active agents, e.g. kresoxim-methyl and that these formulations allow for extended slow delivery and are more rainfast, and Huggett teaches that liquid formulations of these same wax particles can be used to adhere/provide active agents to the aerial parts of plants (flowers, leaves, and stems) and it would have been obvious to form the claimed combination because it allows for the systemic fungicide to be delivered in an extended/delivery system which is rainfast. Further it is known that, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
It also would have been obvious to one of ordinary skill in the art to optimize the amounts of pesticide present in the wax particles because it was known to optimize the amounts of pesticide in a formulation in order to form the most effective formulation for delivering a selected active agent and it was known in the art to incorporate the actives into/with the wax particles in amounts which overlap those and/or fall within the instantly claimed range as is taught by Huggett and Ehrhardt. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the newly added limitation, “allowing the plant to take up the non-arthropod systemically acting pesticide through a cuticle of the plant”, this limitation is result effective of delivering the claimed pesticides via wax particles to plant foliage as was known in the art and obvious as discussed above because Ehrhardt teaches applying to plants growing in a field which would obviously include the aerial parts of the plants, liquid formulations of wax particles for delivering non-arthropod systemically acting pesticides to a plant, wherein the wax particles can comprise the same waxes as are instantly claimed and as such are capable of carrying an electrostatic surface charge and have the claimed melting points of ≥40°C and ≥50°C that are instantly claimed, e.g. carnauba wax, candella wax (which reads on the claimed candelilla wax), sugar cane wax, montan wax, etc. (See entire document; abstract, pg. 9) and wherein these wax particles can comprise the same non-arthropod systemically acting pesticides, specifically systemic fungicides that are instantly claimed, e.g. kresoxim-methyl (pg. 4, ln. 34-pg. 6, ln. 3), and have particle sizes of less than 100 microns which reads on the claimed mass median diameters of less than 300 microns and the median diameters of less than 300 microns (See claim 7, pg. 9, ln. 15-25). Ehrhardt teaches wherein these compositions having the actives in the wax particles allow for extended/slow release of the active agents and increased effectiveness. Thus, it is obvious that the prior art Huggett in view of Ehrhardt and applies to plants via the aerial parts of the plants is obviously accomplishing this same function that is now instantly claimed.           .
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 1, 3-4, 6-7, 11-13, 15-17, 20, 24, 26, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrhardt et al. (CA2359491) and Huggett et al. (US20130149382).
Applicant claims:
A method of delivering a non-arthropod systemically-acting pesticide to a plant, comprising: applying to one or more aerial parts of the plant a liquid formulation comprising:
i) a non-arthropod systemically-acting pesticide; and ii) carrier particles including at least an outer surface comprising an organic matter constituent, wherein the systemically-acting pesticide is combined within and/or on the surface of the carrier particles, the carrier particles being in particulate form and capable of carrying an electrostatic surface charge; and allowing the plant to take up the non-arthropod systemically-acting pesticide.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1, 3-4, 6-7, 12-13, 15-17, 24, 26, 30, and 31, Ehrhardt teaches that it known to form liquid formulations of wax particles for applications to plants for delivering non-arthropod systemically acting pesticides to a plant, wherein the wax particles can comprise the same waxes as are instantly claimed and as such are capable of carrying an electrostatic surface charge and have the claimed melting points of ≥40°C and ≥50°C that are instantly claimed, e.g. carnauba wax, candella wax (which reads on the claimed candelilla wax), sugar cane wax, montan wax, etc. (See entire document; abstract, pg. 9) and wherein these wax particles can comprise the same non-arthropod systemically acting pesticides, specifically systemic fungicides that are instantly claimed, e.g. kresoxim-methyl (pg. 4, ln. 34-pg. 6, ln. 3), and have particle sizes of less than 100 microns which reads on the claimed mass median diameters of less than 300 microns and the median diameters of less than 300 microns (See claim 7, pg. 9, ln. 15-25). Regarding claims 6 and 20, Ehrhardt teaches wherein these compositions having the actives in the wax particles allow for extended/slow release of the active agents and increased effectiveness (pg. 1, ln. 34-pg. 2, ln. 12), the mixtures comprise generally contain 0.1-95% of wax and 5 to 99% of the plant treatment medium, which includes the active agents/kresoxim-methyl which means that the particles are made throughout of wax and the active agent (see entire document; pg. 2, ln. 21-28). Regarding claims 1, 11, 20, Ehrhardt teaches wherein the particles are solid wax particles with the active agent contained therein (See entire document; abstract; claims; pg. 9, ln 15-25; pg. pg. 4, ln. 34-pg. 6, ln. 3) and these wax particle mixtures are applied to plants in a field (which obviously includes leaves, stem), such as wheat to control fungal pathogens (See example 10; claim 11) and wherein the wax particles and actives can be applied as an aqueous formulation (Example 12/dispersion 2/example 14; examples; sections cited herein).  
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Ehrhardt does not specifically teach an example of the instantly claimed formulation or specifically teach that when their liquid wax particle dispersion composition is applied to the leaves or stems of wheat plants, though if it is applied to planted wheat it is contacting the aerial parts of the plants/wheat plants. However, if this does not read on applying to the aerial parts of the plant this is taught by Huggett.
Huggett teaches methods of spraying liquid compositions comprising electrostatically charged particles which comprise pesticides and adhere to plant surfaces specifically leaves, stems and flowers which are aerial parts of the plant as is instantly claimed, and wherein the particles are comprised of a wax/made substantially of wax (e.g. solid wax particles) which readily accept an electrical charge, specifically wherein the waxes are selected from natural and synthetic waxes, specifically carnauba wax, beeswax, candelilla wax, rice bran wax, ouricury wax, etc. and which have melting points which are ≥40°C (and greater than ≥50°C) as is instantly claimed because they are the same waxes which are instantly claimed, specifically carnauba wax, and wherein these waxes are used to carry pesticides, specifically pesticides which are known in the art to function both as arthropod insecticides and fungicides (e.g. thymol/thyme oil as evidenced by EPA) and wherein the pesticide is incorporated into the wax particle/encapsulated into the wax particle and/or on the surface of the particle, in amounts of around 1%-2% by weight, which reads on the claimed pesticide being present at up to 50% w/w of the carrier particles (See Huggett: [0008]; [0010-0015]; [0016, plant surfaces: leaves, stems, flowers]; [0019, tea tree oil, thyme oil, etc.]; [0028]; [0029]; Claims 39-48; [0056-0084]; [0085-0092]; [0088]; See EPA: (use profile); see Experiment 2). 
Huggett expressly teaches that their particles generally have a particle size in the range of 10-40 microns as mean volume diameter which reads on the claimed mass median diameter of up to 300 microns, and the optionally claimed MMD of 1 micron to 200 microns and the claimed median diameters of up to 300 microns ([0029], Claims 39-48). 
Huggett teaches methods of applying to aerial parts of plants liquid formulations comprising particles comprising natural waxes, etc. having a melting point of ≥50°C, and/or wherein the particles are solid wax particles made throughout of wax or mixtures of waxes containing the active pesticide, and optional components at low levels (See [0008]; [0010-0015]; [0016, plant surfaces: leaves, stems, flowers]; [0019, tea tree oil, thyme oil, etc.]; [0028]; [0029]; Claims 39-48; [0056-0084]; [0085-0092]; [0088]). Huggett teaches forming their particles comprise carnauba wax ([0015, waxes having melting points ≥50°C, preferably ≥60°C, e.g. carnauba wax]; [0029]; Claims 39, 47, 56-57, 62, 64-66)). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious for one of ordinary skill in the art to select the claimed carnauba wax and to melt it with and/or combine it with the claimed systemic fungicides, e.g. kresoxim-methyl in order to form the claimed wax particles of the claimed diameter because Ehrhardt teaches forming wax particles comprising the same waxes instantly claimed, with the same claimed active agents for formulation into liquid formulations, e.g. aqueous liquid formulations for delivery to plants, e.g. wheat at stages 31-32 in a field which reads on applying to the aerial parts of the plant, and because Huggett specifically teaches that carnauba wax particles or wax particles made of the same waxes as Ehrhardt and those instantly claimed and of the same sizes disclosed by Ehrhardt and instantly claimed are known to be applied to aerial parts of plants, e.g. leaves, stems, etc. where they adhere and can deliver pesticides. Ehrhardt teaches that these wax particles are useful for delivery of the claimed non-arthropod systemic fungicides, e.g. kresoxim-methyl and are able to allow for extended/slow release of the active to the plant and offer increased rainfastness (see top of pg. 2). Thus, it would have been obvious to form the liquid compositions of Ehrhardt and/or Huggett with the claimed systemic fungicides, e.g. kresoxim-methyl as the active agent for application to aerial parts of plants to offer extended/slow release of the active and increased rainfastness of the formulation on the plants and thereby improve control of phytopathogenic fungi in the plants with these wax containing formulations.
It also would have been obvious to one of ordinary skill in the art to optimize the amounts of pesticide present in the wax particles because it was known to optimize the amounts of pesticide in a formulation in order to form the most effective formulation for delivering a selected active agent and it was known in the art to incorporate the actives into/with the wax particles in amounts which overlap those and/or fall within the instantly claimed range as is taught by Ehrhardt and Huggett. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the newly added limitation, “allowing the plant to take up the non-arthropod systemically acting pesticide through a cuticle of the plant”, this limitation is result effective of delivering the claimed pesticides via wax particles to plants as was known in the art and obvious as discussed above because Ehrhardt in view of Huggett teaches applying to plants growing in a field which would obviously include the aerial parts of the plants, liquid formulations of wax particles for delivering non-arthropod systemically acting pesticides to a plant, wherein the wax particles can comprise the same waxes as are instantly claimed and as such are capable of carrying an electrostatic surface charge and have the claimed melting points of ≥40°C and ≥50°C that are instantly claimed, e.g. carnauba wax, candella wax (which reads on the claimed candelilla wax), sugar cane wax, montan wax, etc. (See entire document; abstract, pg. 9) and wherein these wax particles can comprise the same non-arthropod systemically acting pesticides, specifically systemic fungicides that are instantly claimed, e.g. kresoxim-methyl (pg. 4, ln. 34-pg. 6, ln. 3), and have particle sizes of less than 100 microns which reads on the claimed mass median diameters of less than 300 microns and the median diameters of less than 300 microns (See claim 7, pg. 9, ln. 15-25). Ehrhardt teaches wherein these compositions having the actives in the wax particles allow for extended/slow release of the active agents and increased effectiveness. Thus, it is obvious that the prior art Ehrhardt when taken in view of Huggett and applied to plants via the aerial parts of the plants is obviously accomplishing this same, “allowing the plant to take up the non-arthropod systemically acting pesticide through a cuticle of the plant” that is now instantly claimed.

Response to Arguments/Remarks
	Applicant’s amendments to the claims have overcome the previous duplicate claim warning, and claim objections of record and these are hereby withdrawn. Applicants amendments also overcome the previous grounds of rejection under 112(a) and this rejection is hereby withdrawn. Applicant’s amendments to the claims have prompted the revised grounds of rejection under double patenting and 103 that are presented herein. Applicant’s arguments with respect to the double patenting and 103 rejections were fully considered but were not persuasive, and insofar as applicants arguments pertain to the revised grounds of rejection they are addressed herein.

Applicants first argue that the double patenting rejection is overcome because they have added wherein the pesticide is taken up through a cuticle of a plant. They argue because this property/feature is not expressly taught by ‘358 and Ehrhardt they have overcome the double patenting rejection. The examiner respectfully disagrees because this is a result effective property which happens when the particles are applied to the plant, which is taught by ‘358 and Ehrhardt, because Ehrhardt teaches applying the claimed wax particles comprising the same active agents to plants in a field and wherein the composition comprising these particles can be an aqueous composition which is obviously being sprayed on the plants in the field and as such the claimed method is happening, because the active step of the method is applying to one or more aerial parts of the plant a liquid formulation and this step is taught by Ehrhardt. Thus, as discussed above it would have been obvious to one of ordinary skill in the art to substitute the active agents of ‘358 for the systemic fungicides of Ehrhardt in order to effectively deliver fungicides to the surfaces of plants which electrostatically adhere to the plant surface to provide good fungicidal activity. One of ordinary skill in the art would be motivated to do this because it was known to deliver systemic fungicides via the claimed liquid formulations of the claimed wax particles and these same liquid formulations and would obviously adhere to the aerial surfaces of plants as taught by ‘358. Thus, this would allow one to effectively deliver fungicides to plants which remain electrostatically attached to the plants and are therefore more effective at staying on the plants to provide antifungal activity. Thus, one of ordinary skill in the art would conclude that the instantly claimed method is merely an obvious variant of the composition, coated plants and liquid formulation of U.S. Patent No. ‘358 in view of Ehrhardt.

	With respect to the 103 rejection, applicants first argue that Huggett does not teach a systemic fungicide and that the examiner has used Ehrhardt to alleviate this deficiency and that neither of the references teach wherein the pesticide is taken up through the cuticle of the plant and that this feature would not have been expected. Applicants argue that it would not have been expected that systemically acting fungicides could be absorbed through the cuticle of the plant when formulated in wax particles. This is not a persuasive argument because Ehrhardt specifically teaches that systemic fungicides, including the instantly claimed systemic fungicides, e.g. kresoxim-methyl can be formulated in wax particles for delivery in a liquid composition to plants growing in a field, e.g. wheat plants growing in a field, wherein the wax particles provide extended/slow release of the active agents to the plant which would obviously be taken up through the cuticle of the plant because this is a results effective property of the formulation being applied to the aerial parts of the plant which is the only active step of the instant method and is taught by the combined references, especially since Ehrhardt specifically teaches slow/extended release provides rainfastness to the formulation when applied to plants, and Ehrhardt specifically teaches applying the same systemically acting fungicides to plants in a field via application of an aqueous composition comprising the same wax particles as instantly claimed to plants growing in a field. Thus, applicant’s claimed method is obvious when taken in view of the prior art as discussed above, because it would have been obvious to substitute the active agent of Ehrhardt into the wax particles of Huggett in order to perform the instantly claimed method because Ehrhardt already teaches applying the wax particles comprising active agents in a liquid formulation with the appropriate carrier by spraying onto plants, which is the same as the active step of the claimed method and therefore obviously whether or not it was previously recognized has the active agent being absorbed through cuticle of the plant as is instantly claimed because this is result effective of applying the claimed wax particles comprising the claimed active agents to plants growing in a field all of which is taught by the combined references Huggett and Ehrhardt. 

	Applicants then argue that the conference paper cited in their response from 2010 (See 3rd pg. of their response (their numbered 10 pg.)). That one of ordinary skill in the art would not have expected the wax particles (which they argue are a solid deposit) like the one mentioned in the Pontzen conference paper, to have uptake through the cuticle because Pontzen teaches reduced bioactivity of solid deposits with crystalline actives. However, the examiner respectfully points out that the claimed method merely requires application of the claimed particles to plants growing in a field (e.g. aerial parts), which is taught by Ehrhardt as discussed above and further in view of Huggett. Applicants then argue that that Ehrhardt is directed to slow release of the actives and does not teach or suggest that the systemically active pesticides of Ehrhardt which read on the same systemically active pesticides instantly claimed can be combined with wax particle for uptake through the cuticle. Again, the examiner respectfully points out that the uptake through the cuticle of a plant is result effective of the claimed steps with the wax particles comprising the active agent, and all of the active steps of the claimed method appear to be taught by Ehrhardt. Specifically, as discussed above 
	Applicant’s then argue that their release is different from the slow release of Ehrhardt. The examiner respectfully points out that the only active step that the claimed method requires is applying the claimed liquid formulation comprising the claimed actives in the claimed wax carrier particles to one or more aerial parts of the plant, and these liquid formulations which comprise the same systemically active pesticides in the same wax particles as are instantly claimed are taught by Ehrhardt, and Ehrhardt teaches that the particles are the same sizes as are instantly claimed, specifically up to 300 µm MMD. Thus, if there is something different about the release of the Ehrhardt particles from applicant’s particles then this feature needs to be claimed and/or data presented which demonstrates the differences of the release from the claimed particles versus those of Ehrhardt, especially since Ehrhardt teaches the active step of applying/spraying a liquid formulation comprising the wax carrier particles having the claimed diameter and carrying/comprising non-arthropod systemically acting pesticides onto plants (which reads on/includes the aerial parts of the plants), specifically wheat. Thus, contrary to applicant’s arguments there is a reasonable expectation of success that the combined art of Ehrhardt and Huggett and/or Huggett and Ehrhardt together teach the claimed method. Especially since applicant’s newly added limitation of “allowing the plant to take up the non-arthropod systemically active pesticide through a cuticle of the plant” is a result effective property which is accomplished by the active step of the claimed method “applying to one or more aerial parts of the plant a liquid formulation comprising: a non-arthropod systemically active pesticide and carrier particles comprising at least an outer surface comprising wax. All of which are taught by the combined prior arts as discussed above. 
Thus, from the teachings of the references above, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.
Applicant's amendments to the claims necessitated the revised ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616